IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALVIN K. KELLAM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3646

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Alvin K. Kellam, pro se, Appellant.

Pamela Jo Bondi, Attorney General and Marcus O. Graper, Assistant Attorney
General, Tallahassee; Beverly Brewster, Assistant General Counsel, Department of
Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.